IN THE SUPREME COURT OF THE STATE OF NEVADA


                LESLIE MARK STOVALL, D/B/A                           No. 69292
                STOVALL & ASSOCIATES,
                                  Appellant,
                              vs.                                                ILE
                DANIELLE REIMANN,
                                  Respondent,
                                                                             JUN 1 6 2016
                                                                              ACIE K. LINPEMAN
                                                                                           E COURT,


                                                                             /W°ItIotY CLER


                                     ORDER DISMISSING APPEAL
                           Cause appearing, appellant's motion for a voluntary dismissal
                of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                           It is so ORDERED.'


                                                   124titer
                                                   (        C.J.


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Craig Hoppe, Settlement Judge
                     Stovall & Associates
                     Injury Lawyers of Nevada
                     Eighth District Court Clerk
                     Supreme Court Law Librarian




                      'In light of this order, we vacate the order conditionally imposing
                sanctions entered on June 3, 2016.



SUPREME COURT
      OF
    NEVADA

(0) 1947A